Citation Nr: 1828715	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  10-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for folliculitis since January 18, 2012.

2. Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The March 2009 rating decision denied entitlement to service connection for hypertension and bilateral peripheral neuropathy of the upper extremities.  The September 2011 rating decision granted entitlement to service connection for folliculitis and assigned a noncompensable rating; effective January 18, 2011.  Thereafter, in June 2015, the Board remanded the claims for additional development.  Subsequently, in March 2017, the Board granted the claim for service connection for hypertension and awarded an initial rating of 30 percent for folliculitis for the period from January 18, 2011 to January 18, 2012.  In addition, the Board remanded the claim for a rating in excess of 30 percent for folliculitis since January 18, 2012, and the claim for service connection for bilateral peripheral neuropathy of the upper extremities for further development.

Moreover, the Board observes that the Veteran appeared at a hearing before another Veterans Law Judge (VLJ) in March 2015.  A transcript of the hearing is of record.  Thereafter, in February 2018, the Veteran was notified that the VLJ who presided over his March 2015 Board hearing was no longer at the Board and given the opportunity to have another Board hearing.  Since it has been more than 30 days and the Veteran has not responded, it is presumed that the Veteran does not desire another Board hearing.  Accordingly, the Board will proceed with adjudication of the claims on appeal.

FINDINGS OF FACT

1. Since 18, 2012, the Veteran's folliculitis required topical therapy only, and did not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

2. The probative evidence of record shows that the Veteran does not have peripheral neuropathy of the upper extremities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for folliculitis have not been met after January 18, 2012.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800-7806 (2017).

2. The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran seeks a higher rating for his service-connected folliculitis since January 18, 2012.  The probative evidence, however, precludes granting a rating in excess of 30 percent for the relevant timeframe for folliculitis.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Separate, or staged, ratings can be assigned for separate periods during the period of an initial rating beginning with the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Skin conditions are rated under DC 7806 (dermatitis or eczema): a 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating, the highest available under this particular diagnostic code, requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or; with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

The types of systemic treatment that are compensable under DC 7806 are not limited to "corticosteroids or other immunosuppressive drugs", but are instead available for "all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren v. McDonald, 28 Vet. App. 194, 197 (2016).  More recently, in July 2017, the Federal Circuit, in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), reversed the judgment of the Veterans Court in Johnson v. McDonald, 27 Vet. App. 497 (2016).  At issue in Johnson v. Shulkin, was the question of whether criteria for a 60 percent rating under DC 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  In reversing the Veterans Court's decision, the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code", and went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole', whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Id.

Crucially, the relevant evidence of record includes VA medical treatment records, VA examinations conducted in November 2015 and May 2016 as well as a May 2017 VA medical addendum opinion, all of which showed that the Veteran used topical clindamycin on a daily basis to treat his folliculitis.  All of the examiners indicated that folliculitis involved less than 5 percent of the entire body or the exposed affected area.  However, noteworthy, the November 2015 VA examiner observed that the Veteran had six scattered pinkish excoriated papules in the posterior scalp at the base of  the occiput spread amongst the hair follicles.  In addition, the May 2016 VA examiner clarified that while the Veteran's folliculitis was due to methicillin resistant staphylococcus aureus (MRSA), the medical evidence of record revealed that the MRSA had resolved as evidenced by nares surveillance swabs for MRSA in July 2011 and again in February 2015, which were both negative.  Further, the May 2017 VA examiner explained the difference between topical antibiotics (i.e. clindamycin) and corticosteroids.  Citing to medical literature, she stated that, in contrast to antibiotics, which inhibit or kill bacteria, corticosteroids are used to diminish inflammation.  The examiner further commented that "conflating the two because they are both topical applications would be like saying that using sunscreen is like using shampoo."  

Considering the precedential decision in Johnson v. Shulkin, the Board concludes that the Veteran's folliculitis requires topical therapy only, and does not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's folliculitis since January 18, 2012.  


The Board has considered whether the Veteran would be entitled to a higher rating under a different Diagnostic Code pertaining to his skin condition.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Code 7801-7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that while the record reflects that the Veteran has some scattered papules on his head, his predominant skin disability most closely approximates a rating based on folliculitis under Diagnostic Code 7806, and is appropriately rated based on less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period. 

Based on the evidence discussed above, a rating in excess of 30 percent for folliculitis is not warranted for the relevant timeframe.

Service Connection

The Veteran believes that he has peripheral neuropathy of his upper extremities as complications associated with his service-connected diabetes mellitus, type II.  

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.30(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2017). To establish entitlement to service connection on a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability.  38 C.F.R. § 3.310.

Here, the crux of the issue is whether or not the Veteran actually has a diagnosis of peripheral neuropathy of the upper extremities.  Based on the probative medical evidence of record, there is no objective medical finding that the Veteran has peripheral neuropathy of the upper extremities.  In reaching this conclusion, the Board observes that the Veteran's STRs are unremarkable for any complaints, treatment, symptoms or diagnosis of peripheral neuropathy of the upper extremities.  Post-service medical treatment records are silent for any diagnosis of peripheral neuropathy of the upper extremities, although the Veteran, subsequent to his March 2009 VA examination, did complain of numbness in his fingers.  In addition, at the March 2009 VA examination regarding the Veteran's diabetes, the Veteran stated that he had numbness in his fingertips for seven to eight years but had not reported these symptoms to his primary care physician because they had not interfered with his employment or activities of daily living.  The examiner opined the etiology of the Veteran's bilateral hand numbness was unknown and that it had predated his onset of diabetes and hypertension.  

At an April 2015 VA examination, the examiner classified the Veteran's numbness in his fingers as sensory peripheral neuropathy of the upper extremities; however, she opined that there was insufficient information to diagnose these conditions as diabetic in etiology.  

Thereafter, in November 2015, after physical examination of the Veteran and a review of the claims file, the examiner opined that there was no objective evidence that the Veteran had peripheral neuropathy of the upper extremities.  Additionally, she submitted an addendum medical opinion in May 2017.  She reiterated that the Veteran did not have peripheral neuropathy of the upper extremities.  The examiner observed that the March 2009 and November 2015 VA examinations showed normal neurologic examination findings of the upper extremities.  She also observed that the resident (doctor in training) note from November 2012 speculated   that if the Veteran had peripheral neuropathy it was likely from diabetes mellitus.  The examiner stated that contrary to this speculated opinion, the resident did not actually perform a neurological examination of the Veteran's upper extremities; thus, there was no objective evidence of peripheral neuropathy of the upper extremities.  
Further, she noted that the Veteran's medical treatment records never documented any objective findings of a peripheral neuropathy of the hands; only occasional complaints of "numbness".  The examiner, instead, stated that there are numerous reasons for hand/finger numbness besides peripheral neuropathy, such as Beta blockers (which the Veteran has been on for hypertension since December 2008) and microvascular ischemic changes (documented on his February 2012 brain MRI).  She opined that the Veteran's intermittent complaint of bilateral hand numbness did not meet the criteria for a diagnosis of peripheral neuropathy.  Therefore, the examiner concluded that it was less likely than not that the Veteran's bilateral hand numbness was due to or aggravated by his service-connected diabetes mellitus or any events in service.

In sum, the probative medical evidence of record does not show that the Veteran has a diagnosis of diabetic neuropathy of the upper extremities, much less that it was caused by his service-connected diabetes mellitus or even his now service-connected hypertension.  While the Veteran is competent to describe his symptoms, without medical training, he has not demonstrated the competency to opine on matters requiring medical expertise, such as the diagnosis or etiology of peripheral neuropathy.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007).  As such, the Board assigns little probative weight to the Veteran's assertions that he has diabetic neuropathy of his upper extremities. 

The Board is also mindful of the recent Federal Circuit decision in Saunders v. Wilkie, 2018 U.S. App. LEXIS 8467, finding that pain may alone qualify as a disability.  At the same time, however, to establish a disability, the evidence must show the veteran's pain must amount to a functional impairment of earning capacity.  Here, the evidence does not show that the Veteran's numbness has impaired his earning capacity.  Instead, he stated that he had not reported his symptoms because it had no effect on his employment or activities of daily living.  Further, none of the VA examinations of record indicated that the Veteran's subjective complaints of numbness in his fingers impacted his earning capacity.  Therefore, the Veteran's subjective complaints of numbness in his fingers does not constitute a disability in light of Saunders.  See id.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability, there can be no valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in these matters.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for peripheral neuropathy of the upper extremities is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for folliculitis since January 18, 2012 is denied.

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, as secondary to diabetes mellitus, type II, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


